—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Rudolph, J.), entered May 23> 1997, which, upon a jury verdict, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
On November 30, 1991, the plaintiffs vehicle was struck in the rear by a vehicle owned by the defendant Eugene Graf and driven by the defendant Norma Graf as the plaintiff approached a traffic light in the Village of Ardsley in Westchester County. Although the jury found that the negligence of Norma Graf was the proximate cause of the accident, it concluded that the plaintiff had not sustained a “serious injury” under any of the categories set forth in Insurance Law § 5102 (d), and the complaint was dismissed. Under the facts of this case, the verdict was not against the weight of the evidence (see, Insurance Law § 5102 [d]; Gaddy v Eyler, 79 NY2d 955; Nicastro v Park, 113 AD2d 129). Bracken, J. P., Copertino, Pizzuto and Altman, JJ., concur.